Citation Nr: 1736502	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  09-41 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a service-connected lumbar spine disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1969 to March 20, 1971 and from March 27, 1971 to April 1993, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.

In February 2016, the Board remanded the Veteran's claims for entitlement to a rating in excess of 40 percent for a lumbar spine disability and entitlement to service connection for hearing loss for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.

2.  The Veteran is not shown to have a hearing disability in either ear for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent rating for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran filed an increased rating for his lumbar spine disability in September 2007, which was denied by an April 2008 rating decision.  He asserts he is entitled to a higher rating.

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

Here, the record does not show that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the course of his appeal, and there is no contention to the contrary.  For example, at a March 2016 examination, the examiner indicated that while the Veteran had IVDS, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a higher rating based on IVDS is not appropriate and the Veteran's lumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's treatment records show that he has consistently been treated for low back pain.  However, his medical records do not show findings consistent with ankylosis.

In May 2009, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran did not have ankylosis.  The examiner noted that while the Veteran reported radiating pain, there was no evidence of objective weakness or numbness.  The examiner further noted there was no evidence of radiating pain on movement.

At the November 2015 hearing, the Veteran testified that he felt his lower extremity symptoms were due to his lumbar spine disability and not his service-connected diabetes.

In March 2016, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran did not have ankylosis.  The examiner also indicated that the Veteran did not have radiculopathy.  The examiner reported that the Veteran's symptoms were more consistent with diabetic peripheral neuropathy, which is now also service-connected, rather than lumbar spine radiculopathy.

After a complete review of the Veteran's claims file, there is no medical evidence showing ankylosis and the Veteran has not argued to the contrary.  The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where, as here, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Accordingly, a rating in excess of 40 percent for a lumbar spine disability is not warranted.  As such, the claim is denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claim for hearing loss in November 2007, which was denied by an April 2008 rating decision.  The Veteran asserts that he has hearing loss due to noise exposure during his active service.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his duties during his long and honorable active service.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs show he was afforded audiometric examinations in March 1968, July 1968, January 1971, April 1971, March 1974, May 1974, September 1974, September 1975, October 1978, January 1984, March 1988, and March 1980.  However, none of the audiometric results showed hearing loss for VA purposes in either ear.

The Veteran was afforded a VA examinations in March 1994, February 2006, and March 2016, at which audiometric testing consistently failed to show hearing loss for VA purposes in either ear.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training to determine that he meets the VA criteria for a hearing loss disability in either ear, as such requires the use of audiometric testing.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, the Veteran does not have any current hearing loss in either ear for VA purposes.

The Board finds that evidence of a present hearing loss disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim of entitlement to service connection for hearing loss is denied.


ORDER

A rating in excess of 40 percent for a lumbar spine disability is denied.

Service connection for hearing loss is denied.


REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Board remanded the Veteran's claim in February 2016 for a VA examination.  In March 2016, the Veteran was afforded a VA examination.  The examiner reported that while the Veteran did not meet the criteria for a diagnosis of PTSD, he met the criteria for depressive disorder.  While the examiner opined that the Veteran's depressive disorder was less likely than not due to his active service, the examiner provided no rational for the opinion.

Therefore, the examination report should be returned to the examiner who conducted the March 2016 VA examination in order to obtain an addendum opinion.  If unavailable, the Veteran should be scheduled for a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the March 2016 VA examiner for an addendum opinion.  If the March 2016 VA examiner is no longer available or unable to provide the requested addendum opinion, schedule the Veteran for a psychiatric examination, with a psychiatrist or psychologist.

The examiner should answer the following question:  Is it at least as likely as not (50 percent or greater) that the Veteran's depressive disorder either began during or was otherwise caused by his active service?  Why or why not? 

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
 MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


